       Case 1:19-cr-02019-SMJ     ECF No. 89    filed 10/29/20   PageID.630 Page 1 of 2
                                                                              FILED IN THE
                                                                          U.S. DISTRICT COURT
                                                                    EASTERN DISTRICT OF WASHINGTON




1                                                                    Oct 29, 2020
                                                                         SEAN F. MCAVOY, CLERK


2

3                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
4
     UNITED STATES OF AMERICA,                   No. 1:19-cr-02019-SMJ
5
                               Plaintiff,
6                                                ORDER REJECTING PLEA
                  v.                             AGREEMENT
7
     TRAVIS G. EDRIS,
8
                               Defendant.
9

10         A sentencing hearing occurred in the above-captioned matter on October 27,

11   2020 by videoconference with Defendant’s consent. Defendant Travis G. Edris was

12   present, represented by Jeremy Sporn. Third-year law student Emily Geddes,

13   supervised by Assistant U.S. Attorney Richard Burson, appeared on behalf of the

14   Government. At the hearing, the Court rejected the parties’ Federal Rule of

15   Criminal Procedure 11(c)(1)(C) plea agreement and advised Defendant of his right

16   to withdraw his guilty plea, or continue the sentencing hearing to consider the

17   matter or to confer further with his attorney. After so advising Defendant, the Court

18   recessed the hearing and permitted Defendant to confer privately with his attorney.

19         Upon reconvening the hearing, Defendant notified the Court that he did not

20   wish to withdraw his guilty plea and instead wished to proceed to sentencing




     ORDER REJECTING PLEA AGREEMENT – 1
       Case 1:19-cr-02019-SMJ     ECF No. 89    filed 10/29/20   PageID.631 Page 2 of 2




1    immediately. The Court confirmed with Defendant that he had an adequate

2    opportunity to discuss the decision with his attorney, and thus proceeded to

3    sentencing. A formal judgment memorializing the sentence the Court imposed will

4    follow. This Order memorializes and supplements the Court’s oral ruling

5    concerning the rejection of the parties’ plea agreement.

6          Based on its review of the factors set forth in 18 U.S.C. § 3553(a), the Court

7    concludes that the plea agreement’s contemplated sentence is less than necessary,

8    and therefore insufficient, to reflect the seriousness of the offense, promote respect

9    for the law, provide just punishment for the offense, afford adequate deterrence to

10   criminal conduct, and protect the public from further crimes.

11         Accordingly, IT IS HEREBY ORDERED:

12                The parties’ Federal Rule of Criminal Procedure 11(c)(1)(C) plea

13                agreement, ECF No. 73, is REJECTED.

14         IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

15   provide copies to all counsel, the U.S. Probation Office, and the U.S. Marshals

16   Service.

17         DATED this 29th day of October 2020.

18                       _________________________
                         SALVADOR MENDOZA, JR.
19                       United States District Judge

20



     ORDER REJECTING PLEA AGREEMENT – 2
